Citation Nr: 1737982	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-47 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability), to include as secondary to service-connected headaches and/or right trapezius muscle spasm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty service in the U.S. Army from June 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the Veteran was granted service connection for headaches, granted service connection for right upper trapezius muscle spasm, and denied service connection for degenerative disc disease of the cervical spine.

In May 2011, the Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

This case was previously remanded by the Board for additional development in July 2013, April 2016, and February 2017.  This case is now again before the Board for review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating his  claim.  

As indicated above, the Board previously remanded the issue of entitlement to service connection for a cervical spine disability in February 2017.  Although not specifically set forth in the numbered directives, the Board found that a remand was required "to afford the Veteran the opportunity to either submit these outstanding records [relating to his cervical spine disability], or authorize VA to collect these outstanding records on his behalf."  The records in question related to private treatment of cervical spine complaints.  Unfortunately, the Board failed to specify in its remand directives what steps the AOJ was to take in assisting the Veteran in taking advantage of such opportunity.  Further remand is therefore required for VA to undertake appropriate development actions, detailed below.

The Board also instructed the AOJ to schedule the Veteran for a VA examination to determine the current diagnosis of any cervical spine disability and to obtain an opinion regarding whether or not this disability was etiologically related to service or was caused by or aggravated by the Veteran's service-connected disabilities.  The AOJ took steps to schedule such examination, but the Veteran failed to respond to phone calls or written notice, and therefore no examination was performed.  In light of the need for remand to secure additional private records, the Board has determined that the Veteran should be afforded another opportunity to appear for examination.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for any private care providers who have treated him for a cervical spine disability, particularly for the period prior to 2006..

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completing the item above, schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability.  The entire claims file should be made available to the examiner, who should indicate in the report that the file was reviewed.  All appropriate tests and studies should be conducted.  

The examiner is asked to provide opinions regarding the following items and is asked to provide a complete rationale for each opinion:

a)  Identify and diagnose any current cervical spine disabilities.

b)  Is it as least as likely as not that the Veteran's current cervical spine disabilities relate to his active duty military service, to include his December 1985 motor vehicle accident?

c)  Is it as least as likely as not that the Veteran's service-connected headaches or trapezius strain disability caused and/or aggravated (worsened beyond the natural progression of the disease) the Veteran's current cervical spine disabilities, either singularly or in combination?  The examiner or opining medical professional must specifically discuss the impact of medications used to treat the Veteran's service-connected disabilities.

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




